 1   LISA A. RASMUSSEN, ESQ.
     Nevada Bar No. 7491
 2   LAW OFFICE OF LISA RASMUSSEN, P.C.
     601 South 10th Street, Suite #100
 3   Las Vegas, NV 89101
 4   Tel. (702) 471-1436
     Fax. (702) 489-6619
 5   Email: Lisa@LRasmussenLaw.com

 6   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 7   MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
8    Las Vegas, NV 89101
     Tel.    (702) 362-8500
 9   Fax. (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
10
11   Attorneys for Plaintiff Scott Friedman

12
13                              UNITED STATES DISTRICT COURT
14                                    DISTRICT OF NEVADA
15
16   SCOTT FRIEDMAN, an individual,                       Case No. 2:18-CV-000857-JCM-VCF
17
                   Plaintiff,                             STIPULATION AND ORDER
18                                                        REGARDING CONFIDENTIALITY
           v.
19
20   UNITED STATES OF AMERICA; GENE M.
     TIERNEY, individually and in his official
21
     capacity as an FBI Agent; MATTHEW A.
22   ZITO, individually and in his official capacity as
23   an FBI Agent; THAYNE A. LARSON,
     individually and in his official capacity as an
24   FBI Agent; LAS VEGAS METROPOLITAN
25   POLICE DEPARTMENT; JOE LEPORE,
     P#6260, individually and in his official capacity
26   as an officer of the LAS VEGAS
27   METROPOLITAN POLICE DEPARTMENT;
     DARREN HEINER, P#2609, individually and in
28   his official capacity as an officer of the LAS
     VEGAS METROPOLITAN POLICE
                                                   1
 1   DEPARTMENT; JASON HAHN, P#3371,
 2   individually and in his official capacity as an
     officer of the LAS VEGAS METROPOLITAN
 3   POLICE DEPARTMENT; TALI ARIK, an
 4   individual; JULIE BOLTON, an individual; and
     ARIK VENTURES, an entity formed by Tali
 5   Arik,
 6
                     Defendants.
 7
8
 9               STIPULATION AND ORDER REGARDING CONFIDENTIALITY
10          The parties to this action expect that they might make information described in Fed. R.
11   Civ. P. 26 (a), including Confidential Information, as defined below, available to each other
12   in the course of this proceeding (“Action”). The parties to this Action also expect that they
13   might receive Confidential Information from non-party witnesses.         In order to provide
14
     reasonable protection for such information, and in consideration of the parties’ mutual
15
     obligations under this Stipulation and Order Regarding Confidentiality (“Protective Order”),
16
     the parties agree as follows:
17
            1.     This Protective Order shall apply to all non-public information, documents and
18
     things subject to formal discovery or otherwise submitted to the Court in this action, which
19
20   are owned or controlled by a party or non-party and reasonably believed by that party or non-

21   party to contain its trade secrets or other confidential research, development, commercial or

22   personal information, including, without limitation, testimony adduced at depositions upon
23   oral examination or upon written questions, answers to interrogatories, documents produced,
24   information obtained from inspection of premises or things, and answers to requests for
25   admission. The term “CONFIDENTIAL MATERIAL(S)” shall include all the foregoing and
26   all information, documents and things derived therefrom, including but not limited to copies,
27
     summaries or abstracts thereof.
28


                                                  2
 1
            2.     The producing party or non-party (“Producing Person”) shall label or mark
 2
     documents and things that it reasonably deems to be CONFIDENTIAL MATERIALS with
 3
     the legend “CONFIDENTIAL” on each page of such document at the time of production or
 4
 5   copying. Where large numbers of documents are produced for inspection by the Producing

 6   Person, the Producing Person may produce them with a written statement that the information

 7   contained in the documents is confidential and then specifically label or mark each page of the
8    document “CONFIDENTIAL” at the time that a copy of the document is provided to the
 9   requesting party to indicate that document is “CONFIDENTIAL” or the specific pages of the
10   document to indicate that only portions of the document are “CONFIDENTIAL.” The
11   designation of any information, documents, or things as CONFIDENTIAL shall constitute a
12
     representation that counsel, in good faith, believes that the item so designated contains
13
     CONFIDENTIAL MATERIAL as that term is defined herein.
14
            3.     As to depositions upon oral examination, counsel may designate at the outset of
15
     the deposition or during the course of the deposition by making a statement on the record that
16
     certain testimony of the witness, including the deposition transcript and/or exhibits shall be
17
     deemed CONFIDENTIAL. If no designation was made on the record, counsel shall have
18
19   thirty (30) days after the receipt by counsel of record of the transcript of the deposition to

20   designate any portion of the deposition transcript including exhibits as CONFIDENTIAL and
21   to notify all parties and counsel of record of such designation. The deposition transcript may
22   only be shown to the persons specified in paragraph 5 during the 30-day review period. If no
23   such designation is made within that 30-day period, the entire transcript of the deposition shall
24   be deemed to be non-confidential.
25          4.     Unless otherwise stipulated in writing by all parties to this Protective Order and
26
     approved by the Court or unless otherwise ordered by the Court, CONFIDENTIAL
27
     MATERIALS shall be used solely for the purpose of the Action (which includes a motion to
28
     compel filed by a party to the Action in a non-Nevada court) or a malpractice suit that arises

                                                    3
 1
     out of the Action, and not for any other purpose, and shall not be disclosed to any persons
 2
     other than those specified in paragraph 5 below without the prior written consent of the
 3
     Producing Person, or an order of the Court.
 4
 5          5.     Access to CONFIDENTIAL MATERIALS or dissemination thereof shall be

 6   limited to the following, unless and until this Court rules that there may be further disclosure:

 7                 (a)      The Court and all Court personnel (including all court reporters
8                           employed by or through the Court) so long as the CONFIDENTIAL
 9                          MATERIALS are filed under seal in accordance with Paragraph 8
10                          below, and all mediators;
11                 (b)      Private court reporters and other service personnel (such as
12
                            photocopying companies) employed in connection with this action who
13
                            have agreed to keep such material confidential;
14
                   (c)      The parties, to the extent deemed necessary by counsel for that party,
15
                            for the prosecution, defense, or settlement of this action;
16
                   (d)      Outside attorneys for the parties and employees in those law firms
17
                            whose functions require access to CONFIDENTIAL MATERIALS in
18
19                          this proceeding;

20                 (e)      Consultants, expert witnesses and other persons employed by counsel
21                          of record in this action who agree to abide by the terms of this protective
22                          order pursuant to Paragraph 6, below;
23                 (f)      Persons whom counsel reasonably believes to be the authors, senders,
24                          addressees, and copy recipients of, persons mentioned in such
25                          CONFIDENTIAL MATERIALS, current or former employees of the
26
                            Producing Person and other persons with knowledge relating to the
27
                            information contained therein so long as (i) those persons have been
28
                            identified in Rule 26(a) disclosures (or amendments thereto) and (ii)

                                                    4
 1
                            have agreed to abide by the terms of this Protective Order pursuant to
 2
                            Paragraph 6, below;
 3
                   (g)      Witnesses at depositions subject to the provisions in Paragraph 3 above;
 4
 5                          and

 6                 (h)      Anyone else to whom the Producing Party agrees to permit disclosure

 7                          or the Court orders upon a showing of reasonable cause and subject to
8                           such protections as the Court may order.
 9          6.     If any party or attorneys for any party intend to disclose material which has been
10   designated “CONFIDENTIAL” to persons described in Paragraphs 5(e) or 5(f) in the
11   preparation of the case, such persons shall first be required to execute a Consent to Be Bound
12
     by Protective Order annexed hereto before allowing that person access to discovery materials
13
     protected by this Protective Order. The executed Consent to Be Bound By Protective Order
14
     need not be disclosed to the opposing party but must be kept in the files of the attorney for the
15
     party for whose benefit the person’s access to the materials is required and made available for
16
     review upon a showing of good cause.
17
            7.     These restrictions may be altered or supplemented only by written stipulation
18
19   between the parties filed with and approved by the Court or by order of the Court on motion.

20          8.     If CONFIDENTIAL MATERIALS are to be filed with the Court in connection
21   with any proceedings herein, they shall be filed with the Clerk of the Court in sealed envelopes
22   prominently marked with the caption of the case and the following notice:
23                                      FILED UNDER SEAL
24       THIS ENVELOPE CONTAINS CONFIDENTIAL DOCUMENTS SUBJECT TO A
25        PROTECTIVE ORDER AND IS NOT TO BE OPENED NOR THE CONTENTS
26
       THEREOF TO BE DISPLAYED OR REVEALED EXCEPT AS DIRECTED BY THE
27
                                                COURT.
28


                                                    5
 1
           The Clerk of the Court is directed to maintain the confidentiality of any documents and
 2
     transcripts of testimony filed in accordance with the above. Where reasonably possible, only
 3
     CONFIDENTIAL portions of the filings with the Court shall be under seal. To the extent that
 4                                                       with Ninth Circuit precedent or

 5   the requirements of Paragraph 8 are inconsistent with any applicable local rules concerning

 6   the filing of materials under seal, then the local rules shall govern.

 7          9.     The acceptance of information, documents or things designated as
8    CONFIDENTIAL MATERIALS by any party shall not constitute an admission or concession,
 9   permit any inference, or create a presumption that any such designation is in fact merited or
10   appropriate. Any party challenging a CONFIDENTIAL designation shall designate in writing
11   to the Producing Person those portions of the information, documents and things challenged
12
     as improperly designated and may, after conferring in good faith with opposing counsel, move
13
     the Court for an order that the designated information, documents or things shall not be
14
     accorded the protection for which the Producing Person has designated them. If such a motion
15
     is made, nothing herein shall alter any burden of proof that would otherwise apply in
16
     determining whether the subject information, documents or things are within the scope of
17
     Federal Rule of Civil Procedure 26(c), i.e., the party asserting that materials are confidential
18
19   bears the burden of demonstrating that the materials are confidential. Any information,

20   documents or things as to which such a motion is served shall be accorded the protection for
21   which they have been designated until the motion is determined, and if the motion is denied,
22   for as long as the order denying the motion remains in effect.
23          10.    In the event of an inadvertent disclosure of CONFIDENTIAL MATERIALS by
24   any party to this agreement, the parties agree that no privileges will be waived where the
25   Producing Party promptly notifies the other party of the inadvertent disclosure within a
26
     reasonable period of time following discovery of the inadvertent disclosure.              Upon
27
     notification, the receiving party shall promptly return or destroy the requested
28
     CONFIDENTIAL MATERIALS and any copies thereof.

                                                     6
 1
            11.    This Protective Order shall not prevent or prejudice any party from applying to
 2
     the Court for relief therefrom, or from applying to the Court for further or additional protective
 3
     orders, or from agreeing with the other party to a modification of this Protective Order, subject
 4
 5   to the approval of the Court.

 6          12.    Within thirty (30) days after final termination of this Action, either by settlement

 7   or a final judgment from which no further appeal may be taken, counsel and/or parties who
8    have received CONFIDENTIAL MATERIALS shall either (a) return all CONFIDENTIAL
 9   MATERIALS including all copies, abstracts, or summaries thereof, or documents containing
10   information taken therefrom, but excluding court papers or exhibits or any materials which in
11   the judgment of receiving counsel are work product materials of said counsel in its possession,
12
     custody, or control, to counsel for the party who has provided them in discovery or (b) shall
13
     certify destruction thereof.
14
            13.    This Protective Order shall not be construed as an agreement by any person to
15
     produce or supply any document, or as a waiver by any person of his right to object to the
16
     production of any document, or as a waiver of any claim of privilege with regard to the
17
     production of any document.
18
19           14.     The parties agree and acknowledge that this Protective Order will continue in

20   force after the termination of this Action.
21           15.     The provisions of this Protective Order shall apply to (a) the parties to this
22   action including, but not limited to, their employees, officers, directors, agents,
23   representatives, subsidiaries, affiliates, related entities, assigns, successors-in-interest and any
24   individuals or companies retained by any of the parties; (b) court reporters; and (c) any person,
25   including the named parties and any others, who agrees to be bound by this Protective Order.
26
             16.     Each person who receives any CONFIDENTIAL MATERIALS hereby agrees
27
     to subject himself/herself to the jurisdiction of this Court for the purpose of any proceedings
28
     relating to the performance under, compliance with, or violation of, this Protective Order.

                                                     7
 1
            17.     Nothing in this Protective Order shall preclude any party herein, their attorneys,
 2
     or any other person from disclosing or using, in any manner or for any purpose, any
 3
     information or documents not obtained in discovery in this Action, if such information is
 4
 5   lawfully obtained from a third party having the right to disclose such information even though

 6   the same information or documents may have been produced in discovery in this Action as

 7   CONFIDENTIAL MATERIALS.
8           DATED this 9th day of November, 2018.
 9
10        CASTRONOVA LAW OFFICES, PC                MELANIE HILL LAW PLLC

11        By: /s/ Stephen G. Castronova             By: /s/ Melanie A. Hill
              STEPHEN G. CASTRONOVA                     MELANIE A. HILL
12            Nevada Bar No. 7305                       Nevada Bar No. 8796
13            Attorney for Defendant Julie Bolton       Attorney for Plaintiff Scott Friedman

14
15        OLSON, CANNON, GORMLEY,                       LAW OFFICE OF LISA RASMUSSEN, P.C.
          ANGULO & STOBERSKI
16
          By: Thomas D. Dillard, Jr.                    By: /s/ Lisa A. Rasmussen
17            THOMAS D. DILLARD, JR.                        LISA A. RASMUSSEN
18            Nevada Bar No. 6270                           Nevada Bar No. 7491
              Attorney for Defendant Julie Bolton           Attorney for Plaintiff Scott Friedman
19
20
          DAYLE ELIESON                              MARQUIS AURBACH COFFING
21        UNITED STATES ATTORNEY
22        By: /s/ Greg Addington                    By: /s/ Jackie Nichols
23            GREG ADDINGTON                            JACKIE NICHOLS
              Nevada Bar No. 6875                       Nevada Bar No.
24            Assistant U.S. Attorney
              Attorney for Defendants United States     Attorneys for LVMPD, Jason Hahn,
25            of America, Gene M. Tierney,                 Darren Heiner and Joe Lepore
              Matthew Zito and Thayne Larson
26
27
28


                                                    8
 1   SBAIH & ASSOCIATES                    EMERSON LAW GROUP
 2
     By: /s/ Jesse M. Sbaih_________       By: /s/ Philli R. Emerson _________
 3   JESSE M. SBAIH                        PHILLIP R. EMERSON
 4   Nevada Bar No. 7898                   Nevada Bar No. 5940
     Attorneys for Tali Arik               Attorneys for Tali Arik
 5   & Arik Ventures

 6
 7
8
                                           IT IS SO ORDERED:
 9
10
                                           ____________________________________
11                                         CAM FERENBACH
12                                         UNITED STATES MAGISTRATE JUDGE

13                                                 Novmber 13, 2018
14                                         DATED: ______________________

15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       9
 1
                     CONSENT TO BE BOUND BY PROTECTIVE ORDER
 2
           The undersigned hereby certifies that he or she has read the Protective Order in Scott
 3
     Friedman v. United States of America, et al. and agrees to be bound by the terms of the
 4
 5   Protective Order. The undersigned further certifies that he or she voluntarily submits to the

 6   personal jurisdiction of this Court for purposes of enforcement of the above-specified

 7   Protective Order. The undersigned agrees not to further disclose or use materials designated
8    as CONFIDENTIAL for any purpose other than in connection with the lawsuit styled Scott
 9   Friedman v. United States of America, et al.
10         DATED this _______ day of ________________________, 20___.
11
12
13
                                                                   [Signature]
14
15                                                                 [Printed Name]
16
                                                                   [Title]
17
18                                                                 [Address]
19
20                                                                 [Address]
21
     STATE OF                          )
22                                     ) ss.
     COUNTY OF                         )
23
24
25
     Subscribed and sworn to before me this
26         day of                           , 20 ,
     by                                     _____.
27
28   _______________________________
     Notary Public
                                                    10
 1
                                          CERTIFICATE OF SERVICE
 2
            I hereby certify that on the 9th day of November, 2018, I electronically filed the
 3
     STIPULATION AND ORDER REGARDING CONFIDENTIALITY with the Clerk of
 4
     Court using the CM/ECF system, which will cause the document to be served upon the following
 5
 6   counsel of record in this case:

 7          Gregory W. Addington             greg.addington@usdoj.gov, CaseView.ECF@usdoj.gov,
                                             joanie.silvershield@usdoj.gov
8
            Ines Olevic-Saleh                iolevic@sbaihlaw.com
 9
            Jacqueline Victoria Nichols      jnichols@maclaw.com, sboggs@maclaw.com
10
11          James R. Olson                   chartle@ocgas.com

12          Jesse M. Sbaih                   jsbaih@sbaihlaw.com, aduarte@sbaihlaw.com,
                                             iolevic@sbaihlaw.com, jdavidson@sbaihlaw.com
13
            Lisa A. Rasmussen                lisa@lrasmussenlaw.com, Alex@LRasmussenlaw.com,
14                                           Jim@RasmussenLaw.onmicrosoft.com,
                                             Secretary@lrasmussenlaw.com
15
            Melanie A. Hill                  Melanie@MelanieHillLaw.com, tdells@cox.net
16
            Nicholas Crosby                  ncrosby@maclaw.com, sboggs@maclaw.com
17
18          Phillip R. Emerson               receptionist@emersonlawgroup.com, emersonlawgroup@gmail.com

19          Stephen G. Castronova            sgc@castronovalaw.com, theresa@castronovalaw.com,
                                             vicky@castronovalaw.com
20
            Thomas D. Dillard                tdillard@ocgas.com, mburgener@ocgas.com
21
22
23
                                                    /s/ Melanie A. Hill
24                                                  An Employee of Melanie Hill Law PLLC
25
26
27
28


                                                         11
